Citation Nr: 0525461	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-04 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
post-operative residuals of a ganglion cyst of the left 
wrist, with tender scar, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from March 1952 to 
March 1955 and from May 1956 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
assigned a 10 percent rating, effective from January 2000, 
for the post-operative residuals of a ganglion cyst of the 
left wrist (based on painful and tender scarring).  

Following receipt of notification of the March 2000 decision, 
the veteran perfected a timely appeal with respect to the 
denial of the issue of entitlement to a rating greater than 
10 percent for this service-connected disability.  A November 
2000 rating action failed to recognize the 10 percent rating.  
In the supplemental statement of the case (SSOC) issued in 
October 2003, the RO again recognized a 10 percent rating for 
tender and painful scarring, effective from August 2002.  

In November 2004, the Board remanded this claim to the RO for 
further evidentiary development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  After completing the 
requested actions, the RO, through the Cleveland Resource 
Center of the Appeals Management Center (AMC), in June 2005, 
returned the veteran's case to the Board for final appellate 
review.  

Also in November 2004, the Board remanded the issue of 
entitlement to service connection for bilateral hearing loss 
to the RO, through the AMC, for further evidentiary 
development consistent with the VCAA.  Following completion 
of the requested actions, the AMC, by a March 2005 rating 
action, granted service connection for bilateral hearing loss 
and assigned a noncompensable evaluation to this disorder, 
effective from December 1999.  That matter is no longer in 
appellate status.  

A March 2005 rating action, acknowledged that the March 2000 
determination had awarded a 10 percent evaluation for a 
tender surgical scar of the left wrist and found clear and 
unmistakable error in subsequent rating actions' failure to 
bring forward this additional evaluation.  The March 2005 
decision described the veteran's service-connected left wrist 
condition as a post-operative ganglion cyst of the left wrist 
with a tender scar, which was assigned a 10% rating from 
January 12, 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected post-operative residuals of a 
ganglion cyst of the left wrist is manifested by painful and 
tender scarring, with full range of motion, full strength, 
and no functional limitation.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
post-operative residuals of a ganglion cyst of the left 
wrist, with tender scar, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5024-7804 (2002, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in December 2004 in the present case, the 
AMC informed the veteran of the type of evidence necessary to 
support his increased rating claim.  In addition, the AMC 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  The AMC also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, the AMC 
notified the veteran of his opportunity to submit 
"additional information and evidence."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the March 2000 rating decision, the April 2000 
statement of the case (SOC), and the December, 2000, March 
2001, October 2003, March 2005, and April 2005 supplemental 
statements of the case (SSOCs) notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
increased rating claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Compliance with this 
requirement was legally impossible where, as here, the 
veteran filed his increased rating claim in January 2000, and 
the RO initially adjudicated the issue in March 2000.  In any 
event, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in December 2004 
was not given prior to the first adjudication of the issue on 
appeal, the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was twice 
readjudicated and additional SSOCs were provided to the 
veteran in March and April 2005.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  Additionally, the veteran has been accorded 
multiple pertinent VA examinations during the current appeal.  

In a July 2005 statement, the veteran's representative 
asserted that the Board should remand the veteran's case to 
the RO for another VA examination which would include a pain 
analysis consistent with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Importantly, however, the Board notes that the most 
recent VA examination of the veteran's left wrist, which was 
conducted in February 2005, specifically demonstrated that, 
despite the veteran's complaints of left wrist pain, this 
condition did not affect the motion of this joint.  As such, 
the Board finds that another remand to accord the veteran 
another VA examination of his left wrist is not necessary.  

Further review of the claims folder indicates that, on the 
same day in June 2005 that the RO returned the veteran's case 
to the Board, the RO received from the veteran copies of VA 
X-rays taken of his left wrist in May 2005.  At that time, 
the veteran did not submit a waiver of consideration of such 
evidence by the agency of original jurisdiction.  The RO 
forwarded the documents to the Board, and they were then 
associated with the veteran's claims folder.  These 
radiographic film reports simply reflect the presence of a 
focal rounded area of soft tissue prominence involving the 
dorsum of the hand corresponding to the ganglion cyst.  
Importantly, these records do not provide evidence of current 
functional pathology associated with this service-connected 
pathology.  Consequently, the Board finds that these 
additional radiographic film reports are not relevant to the 
matter at hand (e.g., current level of functional impairment 
associated with this service-connected left wrist 
disability).  As such, another remand to accord the RO 
(through the AMC) an opportunity to consider this additional 
evidence is not necessary.  See, 38 C.F.R. § 19.31(b)(1) 
(2004) (regarding issuance of a supplemental statement of the 
case upon receipt of additional pertinent evidence).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issue on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by a May 1961 rating action, the RO 
granted service connection, and a noncompensable disability 
evaluation (effective from May 1961), for post-operative 
residuals of a ganglion cyst of the left wrist.  In January 
2000, the veteran filed his current claim for a compensable 
rating for this service-connected left wrist disability.  By 
the appealed rating action dated in March 2000, the RO 
awarded a compensable evaluation of 10 percent, effective 
from January 2000, for the service-connected post-operative 
residuals of a ganglion cyst of the left wrist.  This 
disability remains evaluated as 10 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran's service-connected post-operative residuals of a 
ganglion cyst of the left wrist is evaluated, by analogy, as 
tenosynovitis.  According to the relevant diagnostic code, 
such a disability is rated based upon limitation of motion of 
the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2004).  

Normal dorsiflexion (extension) of the wrist joint ranges 
from 70 degrees to zero degrees.  Normal palmar flexion of 
the wrist joint ranges from zero degrees to 80 degrees.  
38 C.F.R. § 4.71, Plate II (2004).  A compensable rating of 
10 percent will be assigned with evidence of either palmar 
flexion limited in line with the forearm or with dorsiflexion 
of less than 15 degrees.  A higher evaluation cannot be 
awarded under this Code.  38 C.F.R. § 4.71, Diagnostic 
Code 5215 (2004).  

During the pendency of this appeal, VA issued new regulations 
for rating disabilities of the skin, which became effective 
August 30, 2002.  The VA General Counsel has held that where 
a law or regulation changes during the pendency of a claim 
for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  

The Rating Schedule provided a compensable rating for 
superficial scarring when there is evidence of tenderness and 
pain on objective demonstration (10 percent).  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  

Under the revised criteria, superficial scars painful on 
examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected post-operative 
residuals of a ganglion cyst of the left wrist requires 
consideration of any associated limitation of motion of this 
joint.  See, 38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic 
Codes 5024, 5215 (2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

As the Board has previously discussed in this decision, more 
recently the Court reiterated the principle that a finding of 
functional loss due to pain must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  

Throughout the current appeal, the veteran has asserted that 
a higher disability rating is warranted for the 
service-connected post-operative residuals of a ganglion cyst 
of his left wrist.  In particular, he has described 
continuing pain, and limitation of motion of, his left wrist 
as well as reduced strength with use of his left hand.  See, 
June 2003 RO hearing transcript (2003 T.) at 1-2.  See also, 
July 2004 video conferencing hearing transcript (2004 T.) 
at 3-5, 9.  

The Board acknowledges the veteran's complaints regarding his 
left wrist.  Significantly, however, multiple private and VA 
examinations conducted throughout the current appeal have 
demonstrated full range of motion, no tenderness in the 
carpal tunnel or the ulnar tunnel, and full strength.  In 
fact, at the most recent relevant VA examination, which was 
conducted in February 2005, the examiner concluded that the 
ganglion cyst on the veteran's left wrist does not limit his 
function of this joint.  Moreover, this service-connected 
disability of the veteran's left wrist has required 
outpatient treatment only once every two years.  

The veteran has painful and tender scarring which warrants a 
10 percent rating.  See Diagnostic Code 7804 (2002, 2004).  
However, he does not exhibit functional loss in the joint 
warranting a separate compensable evaluation.  There is no 
limitation of motion or objective signs of pain on motion to 
warrant a higher evaluation.   

Under these circumstances, therefore, a basis upon which to 
assign a schedular disability rating greater than 10 percent 
for the post-operative residuals of a ganglion cyst of the 
left wrist, with tender scar, is not warranted.  The 
veteran's appeal regarding this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case (including in particular the essentially negative 
findings shown on multiple examinations conducted throughout 
the current appeal, as well as the need for recent outpatient 
treatment on only a very rare basis), do not show that the 
service-connected post-operative residuals of a ganglion cyst 
of the left wrist have resulted in marked interference with 
his employment or require frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
service-connected post-operative residuals of a ganglion cyst 
of the left wrist have resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  In particular, the Board reiterates that the 
multiple examinations conducted on the veteran's left wrist 
during the current appeal have provided essentially negative 
findings.  Furthermore, this service-connected disability has 
required outpatient treatment only once every two years.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

A disability rating greater than 10 percent for 
post-operative residuals of a ganglion cyst of the left 
wrist, with tender scar, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


